
	

113 S990 IS: To extend the Iraqi and Afghan Special Immigrant Visa Programs by 1 year. 
U.S. Senate
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 990
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2013
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the Iraqi and Afghan Special Immigrant Visa
		  Programs by 1 year. 
	
	
		1.Extension of Special
			 Immigrant Visa Programs for certain Afghanis and Iraqis
			(a)Refugee Crisis
			 in Iraq Act of 2007Section 1244(c) of the Refugee Crisis in Iraq
			 Act of 2007 (8 U.S.C. 1157 note) is amended—
				(1)in paragraph (1),
			 by striking five fiscal years and inserting 6 fiscal
			 years; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)—
						(i)in
			 the subparagraph heading, by striking four and inserting
			 five; and
						(ii)by
			 striking four and inserting five;
						(B)in subparagraph
			 (B)—
						(i)in
			 the subparagraph heading, by striking five and six and
			 inserting six and
			 seven;
						(ii)by striking
			 sixth and inserting seventh; and
						(iii)by striking
			 fifth every place it appears and inserting
			 sixth.
						(b)Afghan Allies
			 Protection Act of 2009Section 602(b)(3) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
				(1)in subparagraph
			 (A), by striking and 2013 and inserting 2013, and
			 2014; and
				(2)in subparagraph
			 (C)—
					(A)in clause
			 (i)—
						(i)in
			 the clause heading, by striking 2013 and inserting 2014; and
						(ii)by
			 striking or 2013 and inserting 2013, or
			 2014;
						(B)in clause
			 (ii)—
						(i)by
			 striking 2014 and inserting 2015;
						(ii)by
			 striking 2014 and inserting 2015; and
						(iii)by striking
			 2013 each place it appears and inserting
			 2014.
						
